



Exhibit 10.12


SEPARATION AND RELEASE OF CLAIMS AGREEMENT
This Separation and Release of Claims Agreement ("Agreement") is entered into by
and between Western Alliance Bank, an Arizona corporation (the "Employer"),
Western Alliance Bancorporation, a Delaware corporation ("WAL"), their
subsidiaries and other corporate affiliates and each of their respective
employees, officers, directors, owners, shareholders and agents ( collectively
referred to herein as the "Employer Group"), and James Haught (the "Employee")
(the Employer Group and the Employee are collectively referred to herein as the
"Parties").
Employer informed Employee of its determination to make a leadership change in
its organization, and that Employee's last day of employment with the Employer
would be October 29, 2019 (the "Separation Date"). After the Separation Date,
the Employee will not represent himself as being an employee, officer, attorney,
agent or representative of the Employer Group for any purpose. Except as
otherwise set forth in this Agreement, the Separation Date will be the
employment termination date for the Employee for all purposes, meaning the
Employee will no longer be entitled to any further compensation, monies, or
other benefits as an employee of the Employer Group, including coverage under
any benefits plans or programs sponsored by the Employer Group. Notwithstanding
the foregoing, the Employee will be eligible for continuation of health
insurance pursuant to COBRA.
1.
Return of Property. Within 3 business days following the Separation Date, the
Employee must return all Employer property, including identification cards or
badges, access codes or devices, keys, laptops, computers, telephones, mobile
phones, hand-held electronic devices, credit cards, electronically stored
documents or files, physical files and any other Employer property in the
Employee's possession.

2.
Employee Representations. The Employee specifically represents, warrants and
confirms that: (a) he has no claims, complaints or actions of any kind filed
against the Employer Group with any court of law, or local, state or federal
government or agency; and (b) he has been properly paid for all hours worked for
the Employer, and that all commissions, bonuses and other compensation due to
him has been paid, with the exception of his final payroll check for his salary
and any other unpaid compensation through and including the Separation Date,
which will be paid on the Separation Date. Any vested benefits under any of the
Employer Group's employee benefit plans are excluded and shall be governed by
the terms of the applicable plan documents and award agreements. The Employee
specifically represents, warrants and confirms that he has not engaged in, and
is not aware of, any unlawful conduct in relation to the business of the
Employer Group. If any of these statements are not true, the Employee cannot
sign this Agreement and must notify the Employer immediately, in writing, of the
statements that are not true. Such notice will not automatically disqualify the
Employee from receiving these benefits, but will require the Employer Group's
review and consideration.

3.
Separation Benefits. In consideration for the Employee's execution and
compliance with this Agreement, including the waiver and release of claims in
Section 4, the Employer agrees to provide the following benefits:

(a)
A lump sum payment of $1,500,000.00 (the "Separation Payment"), less applicable
employment and income tax withholdings, which shall be reported to the Employee
on an IRS Form W-2. If Employee has provided the executed Agreement and this
Agreement has not been revoked, Employer will send the Separation Payment to
Employee within ten (10) business days after this Agreement becomes effective
pursuant to Section 7.

The Employee understands, acknowledges, and agrees that these benefits stated in
this Agreement exceed what he is otherwise entitled to receive, and that these
benefits are in exchange for executing this Agreement. The Employee further
acknowledges no entitlement to any additional payment or consideration not
specifically referenced herein.
4.
General Release and Waiver of Claims. In exchange for the consideration provided
in this Agreement, the Employee and his heirs, executors, representatives,
agents, insurers, administrators, successors and assigns ( collectively, the
"Releasors") irrevocably and unconditionally fully and forever waive, release
and discharge the Employer Group, including the Employer's parents,
subsidiaries, affiliates, predecessors, successors and assigns, and all of their
respective officers, directors, employees, and shareholders, in their corporate
and individual capacities (collectively, the "Releasees") from any and all
claims, demands, actions, causes of actions, obligations, judgments, rights,
fees, damages, debts, obligations, liabilities and expenses (inclusive of
attorneys' fees) of any kind whatsoever ( collectively, "Claims"), whether known
or unknown, from the beginning of time to the date of the Employee's execution
of this Agreement, including, without limitation, any claims under any federal,
state, local or foreign law, that Releasors may have, have ever had or may in
the future have arising out of, or in any way related to the Employee's hire,
benefits, employment, termination or separation from employment with the
Employer and any actual or alleged act, omission, transaction, practice,
conduct, occurrence or other matter, including, but not limited to (i) any and
all claims under Title VII of the Civil Rights Act, as






--------------------------------------------------------------------------------





amended, the Americans with Disabilities Act, as amended, the Family and Medical
Leave Act, as amended, with respect to existing but not prospective claims, the
Equal Pay Act, as amended, the Employee Retirement Income Security Act, as
amended (with respect to unvested benefits), the Civil Rights Act of 1991, as
amended, Section 1981 of U.S.C. Title 42, the Worker Adjustment and Retraining
Notification Act, as amended, the Age Discrimination in Employment Act
("ADEA''), as amended, the Uniform Services Employment and Reemployment Rights
Act, as amended, the Genetic Information Nondiscrimination Act of 2008, and any
claims arising under the Arizona Civil Rights Act, Arizona Employment Protection
Act, Arizona Medical Marijuana Act, and amendments to those laws to the extent
that such Claims may be legally waived and released, as well as any claims under
local statutes and ordinances that may be legally waived and released, and/or
any other Federal, state, local, or foreign law (statutory, regulatory or
otherwise) that may be legally waived and released; (ii) any and all claims for
compensation of any type whatsoever, including but not limited to claims for
salary, wages, bonuses, commissions, incentive compensation, vacation and/or
severance; (iii) any and all claims arising under tort, contract and/or
quasi-contract law, including, but not limited to, claims of breach of an
expressed or implied contract, tortious interference with contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
negligent or intentional infliction of emotional distress; and (iv) any and all
claims for monetary or equitable relief, including, but not limited, to
attorneys' fees, back pay, front pay, reinstatement, experts' fees, medical fees
or expenses, costs and disbursements.
5.
Right to Participate In Agency Proceedings/Covenant Not to Sue. Nothing in this
Agreement is intended to limit or impair in any way Employee's right to
participate in any manner in any charge or complaint, or any investigation of a
charge or complaint by any local, state, or federal agency, including the Equal
Employment Opportunity Commission ("EEOC"), the National Labor Relations Board,
the Occupational Safety and Health Administration, and the Securities and
Exchange Conm1ission ("SEC"). This includes providing documents or other
info1mation, without notice to Employer. Employee waives any claim or right to
receive damages or compensation on the basis of any such charge, complaint, or
investigation; provided, however, that nothing herein shall be construed to
waive or limit Employee's ability to receive any bounty or award for information
provided to the SEC concerning suspected violations of law. This release does
not waive any rights to unemployment or any rights that may not be released by
private agreement. Employee also understands that Employee is not releasing or
giving up any claims for any events or actions that happen after Employee
executes this Agreement.

Employee agrees, however, that he will not pursue the charges, and will not
bring a lawsuit against the Releasees asserting any of the claims released in
this Agreement. Employee acknowledges and agrees that this Agreement may be pled
as a complete bar to any lawsuit before any court with respect to any complaint
or claim arising under any federal, state, local, or other law relating to any
possible claim that existed or may have existed as a result of his employment or
termination with Employer. This Agreement shall not preclude Employee from
bringing a charge or suit to challenge the validity or enforceability of this
Agreement under the Age Discrimination in employment Act (29 U.S.C. § 620, et
seq.), as amended by the Older Workers Benefit Protection Act.
If Employee or Employee's counsel is asked or subpoenaed or otherwise requested
to testify or give evidence in any forum or form regarding this Agreement,
Employee agrees to notify Employer in writing: (a) within 48 hours after
receiving the subpoena or other verbal request to give evidence; or (b) before
the date of Employee's testimony, whichever is earlier. Such notice shall be in
writing and delivered to Employer through its representative, Barbara Kennedy,
Chief Human Resources Officer, Western Alliance Bank, One E. Washington, Suite
1400, Phoenix, Arizona 85004. No part of this Agreement is intended to interfere
with any function of the EEOC or any other comparable agency.
6.
Knowing and Voluntary Acknowledgment. The Employee specifically agrees and
acknowledges that:

(a)
the Employee has read this Agreement in its entirety and understands all of its
terms;

(b)
the Employee has been advised of and has availed himself of his right to consult
with his attorney prior to executing this Agreement;

(c)
the Employee knowingly, freely and voluntarily assents to all of its terms and
conditions including, without limitation, the waiver, release and covenants
contained herein;

(d)
the Employee is executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which he is otherwise entitled;

(e)
the Employee is not waiving or releasing rights or claims that may arise after
his execution of this Agreement; and






--------------------------------------------------------------------------------





(f)
the Employee understands that the waiver and release in this Agreement is being
requested in connection with the cessation of his employment with the Employer.



7.
Periods for Considering and Revoking Agreement. This Agreement is intended to
release and discharge any claims of Employee under the Age Discrimination in
Employment Act (ADEA). To satisfy the requirements of the Older Workers Benefit
Protection Act, 29 U.S.C. Section 626(f) (OWBPA), the Employee acknowledges that
he has been given at least twenty-one (21) days to consider this Agreement and
consult with an attorney of his choice. Employee agrees that, if he signs this
Agreement before the end of the above 21-day period, his signature is intended
to waive his right to consider the Agreement for 21 days. The Parties agree that
Employee may revoke this Agreement at any time within 7 days after signing the
Agreement by written notice, delivered by overnight mail, to Barbara Kennedy,
Chief Human Resources Officer, Western Alliance Bank, One E. Washington, Suite
1400, Phoenix, Arizona 85004. The Parties agree that this Agreement shall not
become effective or enforceable until the 7 days have passed without a
revocation being received. This Agreement will be revoked in its entirety if
such notice is given, and Employer will have no obligation to take any of the
actions or make any payment provided by this Agreement.

8.
Obligations Regarding Confidential Information.

(a)
Acknowledgment

The Employee understands and acknowledges that by virtue of his employment with
the Employer he had access to and knowledge of Confidential Information related
to the business. The Employee further understands and acknowledges that the
restrictive covenant below is necessary to protect the Employer's legitimate
business interests in its Confidential Information. The Employee further
understands and acknowledges that the Employer's ability to reserve these for
the exclusive knowledge and use of the Employer is of great competitive
importance and commercial value to the Employer and that the Employer would be
irreparably harmed if the Employee violates the restrictive covenants below.
(b)
Definition of Confidential Information

The Employee understands and acknowledges that during the course of his
employment by the Employer, he has had access to and learned about confidential,
secret and proprietary documents, materials and other information, in tangible
and intangible form, of and relating to the Employer's business and existing and
prospective customers ("Confidential Information"). The Employee further
understands and acknowledges that this Confidential Information and the
Employer's ability to reserve it for the exclusive knowledge and use of the
Employer is of great competitive importance and commercial value to the
Employer, and that improper use or disclosure of the Confidential Information by
the Employee might cause the Employer to incur financial costs, loss of business
advantage, liability under confidentiality agreements with third parties, civil
damages and criminal penalties.
For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, strategies,
agreements, terms of agreements, transactions, potential transactions, financial
information, results, credit inf 01mation, market studies, sales information,
customer/client information, and customer/client lists of the Employer, or of
any other person or entity that has entrusted information to the Employer in
confidence.
The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
The Employee understands and agrees that Confidential Information developed by
him in the course of his employment by the Employer shall be subject to the
terms and conditions of this Agreement as if the Employer furnished the same
Confidential Information to the Employee in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to the Employee, provided that
such disclosure is through no direct or indirect fault of the Employee or
person( s) acting on the Employee's behalf.
(c)
Disclosure and Use Restrictions






--------------------------------------------------------------------------------





The Employee agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Employer) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Employer and, in any event, not to anyone
outside of the direct employ of the Employer except as required in the
performance of any of the Employee's remaining authorized employment duties to
the Employer or with the prior consent of an authorized officer acting on behalf
of the Employer in each instance (and then, such disclosure shall be made only
within the limits and to the extent of such duties or consent); and (iii) not to
access or use any Confidential lnfo1mation, and not to copy any documents,
records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Employer, except as required in
the performance of any of the Employee's remaining authorized employment duties
to the Employer or with the prior consent of an authorized officer acting on
behalf of the Employer in each instance (and then, such disclosure shall be made
only within the limits and to the extent of such duties or consent). Nothing
herein shall be construed to prevent disclosure of Confidential Information as
may be required by applicable law or regulation, or pursuant to the valid order
of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation, or order. The Employee shall promptly provide written
notice of any such order to an authorized officer of the Employer.
The Employee understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately and shall continue during and after his employment by the Employer
until such time as such Confidential Information has become public knowledge
other than as a result of the Employee's breach of this Agreement or breach by
those acting in concert with the Employee or on the Employee's behalf.
9.
Cooperation. The Parties agree that for a limited time following Employee's
Separation Date the Employer may require information on certain matters for
which the Employee was responsible or was involved with during his employment,
and the Employer may seek the Employee's cooperation to transition those
matters. Accordingly, for a period of 60 days after the Separation Date, the
Employee shall cooperate with the Employer regarding matters arising out of or
related to the Employee's service to the Employer. Employer's requests pursuant
to this Section shall be reasonable in time and scope, and Employee acknowledges
and agrees the Separation Payment is sufficient consideration for all provisions
of this Agreement, including reasonable requests pursuant to this Section.

10.
Non-Disparagement. The Employee agrees and covenants that the Employee shall not
at any time make, publish, or communicate to any person or entity or in any
public forum any defamatory, derogatory, or disparaging remarks, comments, or
statements concerning the Employer Group or its businesses, or any of its
employees, officers, or directors and its existing and prospective customers,
suppliers, investors, and other associated third parties, now or in the future.

11.
Future Employment. Employee understands and agrees that, as a condition of this
Agreement, he shall not be entitled to any employment with Employer Group, and
he hereby agrees not to seek future employment with Employer Group. Employee
further acknowledges and agrees that the forbearance to seek future employment
stated in this Section 11 is purely contractual, and is in no way involuntary,
discriminatory, or retaliatory.

12.
Confidentiality. The Employee agrees and covenants that he shall not disclose
any of the terms of or amount paid under this Agreement or the negotiation
thereof to any individual or entity; provided, however, that the Employee will
not be prohibited from making disclosures to his attorney, tax and financial
advisors and/or immediate family members, or as may be required by law.

This Section does not, in any way, restrict or impede the Employee from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Employee shall promptly provide written notice of any
such order to the Employer's Chief Human Resources Officer.
13.
Remedies. In the event of a breach or threatened breach by the Employee of any
of the provisions of this Agreement, the Employee hereby consents and agrees
that the Employer shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford






--------------------------------------------------------------------------------





an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.
If the Employee fails to abide by any of the terms of this Agreement or
post-termination obligations contained herein, or if he revokes the ADEA release
contained in Section 4 within the seven-day revocation period, the Employer may,
in addition to any other remedies it may have, reclaim any amounts paid to the
Employee under the provisions of this Agreement or terminate any benefits or
payments that are later due under this Agreement, without waiving the releases
provided herein.
14.
Successors and Assigns. The Employer may freely assign this Agreement at any
time. This Agreement shall inure to the benefit of the Employer Group and its
successors and assigns. The Employee may not assign this Agreement or any part
hereof. Any purported assignment by the Employee shall be null and void from the
initial date of purported assignment.

15.
Medicare. Employee affirms, covenants, and warrants he is not a Medicare
beneficiary and is not currently receiving, has not received in the past, will
not have received at the time of payment pursuant to this Agreement, is not
entitled to, is not eligible for, and has not applied for or sought Social
Security Disability or Medicare benefits. In the event any statement in the
preceding sentence is incorrect (for example, but not limited to, if Employee is
a Medicare beneficiary, etc.), the following sentences (i.e., the remaining
sentences of this Section) apply. Employee affirms, covenants, and warrants he
has made no claim for illness or injury against, nor is he aware of any facts
supporting any claim against, the Releasees under which the Releasees could be
liable for medical expenses incurred by the Employee before or after the
execution of this agreement. Furthermore, Employee is aware of no medical
expenses which Medicare has paid and for which the Releasees are or could be
liable now or in the future. Employee agrees and affirms that, to the best of
his knowledge, no liens of any governmental entities, including those for
Medicare conditional payments, exist. Employee will indemnify, defend, and hold
the Releasees harmless from Medicare claims, liens, damages, conditional
payments, and rights to payment, if any, including attorneys' fees, and Employee
further agrees to waive any and all future private causes of action for damages
pursuant to 42 U.S.C. § 1395y(b)(3)(A) et seq.

16.
Governing Law: Jurisdiction and Venue. This Agreement, for all purposes, shall
be construed in accordance with the laws of Arizona without regard to
conflicts-of-law principles. Any action or proceeding by either of the Parties
to enforce this Agreement shall be brought only in any state or federal court
located in the state of Arizona, county of Maricopa. The Parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

17.
Entire Agreement. Unless specifically provided herein, this Agreement contains
all the understandings and representations between the Employee and the Employer
Group pertaining to Employee's termination of employment with Employer and
supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter. The Parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement.

18.
Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Employee and an Executive Officer of the Employer. No waiver by
either of the Parties of any breach by the other party hereto of any condition
or provision of this Agreement to be performed by the other party hereto shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time, nor shall the failure of or delay by
either of the Parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.

19.
Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the off ending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.
The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof,





--------------------------------------------------------------------------------





and if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had not been set forth herein.
20.
Captions. Captions and headings of the sections and paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.

21.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

22.
Nonadmission. Nothing in this Agreement shall be construed as an admission of
wrongdoing or liability on the part of the Employer Group.

23.
Notices. All notices under this Agreement must be given in writing by overnight
delivery at the addresses indicated in this Agreement or any other address
designated in writing by either party.

(a)
Notice to the Employer:

Barbara Kennedy
Chief Human Resources Officer
Western Alliance Bank
One E. Washington, Suite 1400
Phoenix, AZ 85004
(b)
Notice to the Employee will be directed to the last known address provided by
Employee to Employer.

24.
Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE
EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS
AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT. THE
EMPLOYEE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN AGREEMENT TO
RELEASE WESTERN ALLIANCE BANK AND THE EMPLOYER GROUP FROM ANY AND ALL CLAIMS.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Date
provided below.
EMPLOYEE
 
WESTERN ALLIANCE BANCORPORATION
 
 
WESTERN ALLIANCE BANK
 
 
 
 
Signature:
/s/ James Haught
Signature:
/s/ Barbara Kennedy
 
 
 
 
Printed Name:
James Haught
Printed Name:
Barbara Kennedy
 
 
 
 
Date:
November 2, 2019
Date:
November 2, 2019
 
 
 
 
 
 
Title:
Chief Human Resources Officer




